By JUDGE LEONARD B. SACHS
After considering the matter, I have concluded that the statute which deals with the use of a firearm in the commission of a robbery necessarily includes a sawed-off shotgun, which is a "firearm."
By definition (Section 18.2-299 (2)) a "crime of violence" includes robbery by statutory definition.
Accordingly, the court would hold that there would be a double jeopardy violation if the defendant were to be prosecuted upon or convicted under both sections of the Code (Section 18.2-53.1 and Section 18.2-300).